Name: Council Regulation (EEC) No 3813/81 of 15 December 1981 amending Regulation (EEC) No 222/77 on Community transit
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 383 / 28 Official Journal of the European Communities 31 . 12 . 81 COUNCIL REGULATION (EEC) No 3813 / 81 of 15 December 1981 amending Regulation (EEC) No 222 / 77 on Community transit Community Transit Committee procedure to the provisions of Regulation (EEC) No 222 / 77 , with certain exceptions , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 222 / 77 is hereby amended in accordance with the following Articles . Article 2 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 235 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas experience over several years of the application of the Community transit procedure established by Regulation (EEC) No 542 / 69 ( 4 ) and consolidated by Regulation (EEC) No 222 / 77 ( s ), which latter was amended by Regulation (EEC) No 983 / 79 ( 6 ) and the 1979 Act of Accession , has revealed that certain formalities required by that procedure can be made more flexible ; Whereas , where the time limit prescribed by the office of departure is not met on account of exceptional circumstances which are satisfactorily explained, it must be possible for the principal to be deemed to have fulfilled his obligations ; Whereas steps should be taken to ensure that the guarantor is not kept uninformed indefinitely of the action taken in respect of notifications of the non-discharge of transit documents addressed to him ; whereas it is therefore important that he should be released from his obligations once a given period has elapsed without any request for payment being forthcoming; Whereas goods transported by sea and then by land or inland waterway under a single contract of carriage should be placed under the Community transit procedure at their first place of departure ; Whereas , in order to take account of experience acquired, it would be useful to extend application of the 1 . Point ( b ) of Article 1 ( 3 ) shall be replaced by the following: '( b ) goods coming under the Treaty establishing the European Coal and Steel Community which under the terms of that Treaty are in free circulation within the Community , hereinafter referred to as "Community goods";'. 2 . The following paragraph shall be added to Article 1 : '5 . The provisions of the Treaty establishing the European Economic Community relating to the free movement of goods shall apply to those goods which , in accordance with point ( b ) of Article 1 ( 2), are carried under the transit procedure for external Community transit and are not exported to a third country provided that an internal Community transit document , delivered as evidence of the Community status of the goods after the cancellation of the customs export formalities relating to the Community measures which made exportation of these goods to a third country necessary , is produced .' Article 3 1 . In Article 7 the whole of paragraph 1 shall be replaced by the following : '1 . In derogation from Article 1 , the Community transit procedure shall not apply to the carriage of goods under cover of TIR carnets (TIR Convention) or the Rhine Manifest (Article 9 of the revised Convention for the navigation of the Rhine ) on (&gt;) OJ No C 24 , 26 . 9 . 1979 , p . 6 . ( 2 ) OJ No C 59 , 10 . 3 . 1980 , p . 67 . H OJ No C 83 , 2 . 4 . 1980 , p . 13 . (&lt;) OJ No L 77, 28 . 3 . 1969 , p . 1 . H OJ No L 38 , 9 . 2 . 1977 , p . 1 . ( 6 ) OJ No L 123 , 19 . 5 . 1979 , p . 1 . 31 . 12 . 81 Official Journal of the European Communities No L 383 / 29 notification must reach the guarantor not later than three years after the date of registration of the T 1 declaration . Where no such notification has been made before the expiry of the aforementioned time limit , the guarantor shall likewise be released from his obligations .' condition that the carriage of goods began or is to end outside the Community.' 2 . The second subparagraph of Article 7 ( 3 ) shall be replaced by the following: 'The internal Community transit document shall bear a reference to the procedure used and the corresponding document .' Article 7 Article 42 (2 ) shall be replaced by the following : '2 . The provisions of Articles 19 (2 ) and (3 ), 21 , 22 and 41 shall not apply to the carriage of good § by rail .' Article 4 Article IS shall be deleted . Article 8 Article 5 Article 44 ( 2 ) shall be replaced by the following: '2 . Paragraph 1 shall not apply : The following paragraph shall be added to Article 26 : '3 . Where the goods are produced at the office of destination after expiry of the time limit prescribed by the office of departure and where this failure to comply with the time limit is due to circumstances which are explained to the satisfaction of the office of destination and which are beyond the control of the carrier or the principal , the latter shall be deemed to have complied with the time limit prescribed .'  when the goods are subject to Community measures entailing control of their use or destination , or  when the carriage of goods by sea , under a single contract of carriage, is to be followed, beyond the port of unloading, by carriage by land or inland waterway under a transit procedure except when carriage beyond that port is to be effected , in pursuance of Article 7 ( 2), under the Rhine Manifest procedure .' Article 6 Article 9 Article 45 (2 ) shall be replaced by the following : '2 . In cases where a Community transit procedure is used for carriage effected wholly or partly by air , no guarantee need be furnished to cover the air portion of the journey of goods carried by undertakings authorized to undertake such carriage by scheduled or non-scheduled services in Member States .' 1 . The second paragraph of Article 35 shall be replaced by the following: *When the guarantor has not been notified by the competent customs authorities of the Member State of departure of the non-dischyge of the T 1 document , he shall likewise be released from his obligations upon expiry of a period of 12 months from the date of registration of the T 1 declaration .' 2 . The following paragraph shall be added to Article 35 : 'Where , within the period provided for in the second subparagraph , the guarantor has been notified by the competent customs authorities of the non-discharge of the T 1 document , he must , in addition, be informed that he is or may be liable to pay the amounts for which he is liable in respect of the Community transit operation in question . This Article 10 The second subparagraph of Article 51 ( 2 ) shall be deleted . No L 383 / 30 Official Journal of the European Communities 31 . 12 . 81 i Article 11 2 . The last subparagraph of Article .57 ( 1 ) shall be deleted . 1 . In Article 57 ( 1 ), point ( a ) shall be replaced by the following: '( a ) for the implementation of this Regulation, with the exception ofArticles 1 , 5 , 6 , 20 , 21 , 22 , 26 to 31 , 33 , 36 , 37 and 40 :'. Article 12 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1981 . For the Council The President D. HOWELL